Case 5:20-cv-00655 Document 10 Filed 11/02/20 Page 1 of 9 PageID #: 54




                                                   :�1P�'
                                                      f •
                                                       l
                                                              FILED
                                                   \
                                                   1.,·
                                                        .



                                                              NOV 2, 2020

                                                               RORY L PERRY II, CLERK
                                                                  U.S. Oistrict Court
                                                            Southern District of West Vlr lnla
Case 5:20-cv-00655 Document 10 Filed 11/02/20 Page 2 of 9 PageID #: 55
Case 5:20-cv-00655 Document 10 Filed 11/02/20 Page 3 of 9 PageID #: 56
Case 5:20-cv-00655 Document 10 Filed 11/02/20 Page 4 of 9 PageID #: 57
Case 5:20-cv-00655 Document 10 Filed 11/02/20 Page 5 of 9 PageID #: 58
Case 5:20-cv-00655 Document 10 Filed 11/02/20 Page 6 of 9 PageID #: 59
Case 5:20-cv-00655 Document 10 Filed 11/02/20 Page 7 of 9 PageID #: 60
Case 5:20-cv-00655 Document 10 Filed 11/02/20 Page 8 of 9 PageID #: 61
Case 5:20-cv-00655 Document 10 Filed 11/02/20 Page 9 of 9 PageID #: 62
